FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TYRONE WALLACE,                                  No. 11-55872

               Plaintiff - Appellant,            D.C. No. 2:09-cv-05075-VAP-
                                                 AGR
  v.

RICHARD TULL, Correctional Officer,              MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Tyrone Wallace appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive

force under the Eighth Amendment. We have jurisdiction under 28 U.S.C. §1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We

affirm.

       The district court properly granted summary judgment because Wallace

failed to raise a genuine dispute of material fact as to whether the force was not

applied in a good faith effort to restore prison discipline. See Whitley v. Albers,

475 U.S. 312, 319 (1986); see also Karam v. City of Burbank, 352 F.3d 1188, 1194

(9th Cir. 2003) (speculation as to defendant’s improper motive does not rise to the

level of evidence sufficient to state a triable issue of fact).

       AFFIRMED.




                                             2                                  11-55872